Exhibit 10.1
JCPenney      Notice of 2009 Annual CEO Performance Unit Grant
J. C. Penney Company, Inc.            
 
Name
  Employee ID
 2005 Equity
Compensation Plan
Date of Grant
Number of Performance
Units Granted
Performance Cycle
Begins:  03/16/2009
Ends:  03/15/2012

--------------------------------------------------------------------------------

You have been granted the number of Performance Units listed above in
recognition of your expected future contributions to the success of
JCPenney.   This Performance Unit grant is subject to all the terms, rules, and
conditions of the J. C. Penney Company, Inc. 2005 Equity Compensation Plan
(“Plan”) and the implementing resolutions (“Resolutions”) approved by the Human
Resources and Compensation Committee (“Committee”) of the Board.  Capitalized
terms not otherwise defined herein shall have the respective meanings assigned
to them in the Plan and the Resolutions.  In the event of a change in
capitalization of the Company or other similar event, the number of units shall
be adjusted as provided in the Plan.


Definitions
Disability – Disability means totally and permanently disabled within the
meaning of the Social Security Act, provided you either (a) qualified for
disability insurance benefits under such Act, or (b) in the opinion of the
organization that administers the Company’s disability plans, you have a
disability which entitles you to such disability insurance benefits except for
the fact that you do not have sufficient quarters of coverage or have not
satisfied any age requirements under such law.


Performance Units – The Performance Units granted under this award are
restricted stock units with performance-based vesting features.  Each
Performance Unit shall at all times be deemed to have a value equal to the
then-current fair market value of one share of J. C. Penney Company, Inc. Common
Stock of 50¢ par value (“Common Stock”).


Performance Cycle – The Performance Cycle is a three-year period beginning on
March 16, 2009 and ending on March 15, 2012.


Performance Measure –The Performance Measure is the Company’s annualized Total
Stockholder Return over the Performance Cycle. 


Retirement—Retirement means your separation from service either (1) at or after
age 60 or (2) at or after age 55 with at least 15 years of service with JCPenney
or any of its subsidiaries.


Total Stockholder Return (“TSR”) – The Company’s cumulative annual stockholder
returns, assuming reinvestment of all dividends on the date paid (assumed to be
the ex-dividend date).  The Company’s cumulative annual stockholder returns will
be calculated based on the closing price of Common Stock on the last trading day
immediately preceding the date of grant and the 60-day trailing average stock
price of Common Stock prior to the last day of the Performance Cycle.


Vesting of Your Performance Units
The Company’s annualized TSR for the Performance Cycle shall determine whether
the Performance Units granted pursuant to this award will vest.  The minimum
performance level to achieve 100% payout is 11.3% annualized TSR.  If the
annualized TSR is less than 11.3%, no portion of the Performance Unit award will
vest and the Performance Units granted hereunder will be cancelled.  The maximum
payout amount is 100% of Performance Units granted if annualized TSR is 11.3% or
greater.  Within 2½ months following March 16, 2012 (the “Vesting Date”), the
independent members of the Board shall approve the vesting of Performance Units,
if any, based on achievement of the Performance Measure.  The vested Performance
Units shall be paid in shares of Common Stock as soon as practicable, but in no
event later than 2½ months, after the Vesting Date.


You shall not be allowed to defer the payment of your shares of Common Stock to
a later date.


Dividend Equivalents
You shall not have any rights as a stockholder until your Performance Units vest
and you are issued shares of Common Stock in cancellation of the vested
Performance Units.
 
Employment Termination
If your employment terminates during the Performance Cycle because of
Retirement, Disability or death, then you shall be entitled to a prorated number
of the vested Performance Units determined as of the end of the Performance
Cycle, and payable as specified above. The proration shall be based on the ratio
of (a) the number of calendar days from the date of grant to the effective date
of termination to (b) the total number of calendar days in the vesting period.
 
1
 
The beneficiary listed on your J. C. Penney Company, Inc. Equity Plan
Beneficiary Designation Form shall receive the vested shares covered by the
Performance Unit award in the case of termination of employment due to death.


If your employment terminates for any reason other than Retirement, Disability
or death, you shall forfeit any unvested Performance Units at the time of such
employment termination.


Change of Control
If a Change of Control (as defined in Attachment A to this Notice of Grant)
occurs during the Performance Cycle, your Performance Units shall vest and be
payable in shares of Common Stock based on the 60-day trailing average stock
price of Common Stock prior to the closing date of the Change of Control
transaction.  Such payment shall be made as soon as practicable after the
closing date of the Change of Control transaction, but no later than the
deadline for distribution specified in Section 7 of the Plan.


Taxes and Withholding
At the time your Performance Units vest and you are issued shares of Common
Stock, the fair market value of the shares of Common Stock issued to you shall
be included in your W-2 form and the Company shall be required to withhold
applicable taxes on such amount.  Your withholding rate with respect to this
award may not be higher than the minimum statutory rate.  To the extent
permitted by the Committee and applicable laws, regulations, or accounting rules
at the time of vesting, the Company shall retain and cancel the number of issued
shares equal to the value of the required minimum tax withholding in payment of
the required minimum tax withholding due.  For purposes of this grant notice,
“fair market value” means the closing price of the Common Stock on the New York
Stock Exchange on the Vesting Date, or if the Exchange is closed on the Vesting
Date, or if the Common Stock does not trade on such Vesting Date, the closing
price of the Common Stock on the New York Stock Exchange on the last trading day
immediately preceding such date.


Transferability of Your Performance Units
The Performance Units awarded hereunder are non-transferable.


Effect on Other Benefits
The value of the shares covered by the Performance Unit award shall not be
included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to Company associates.


Administration
The Committee has full authority and discretion, subject only to the terms of
the Plan, to decide all matters relating to the administration and
interpretation of the Plan and this Performance Unit award.  The Committee’s
determinations shall be final, conclusive, and binding on you and your heirs,
legatees and designees.


This Performance Unit grant does not constitute an employment contract.  It does
not guarantee employment for the length of the vesting period or for any portion
thereof.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 
Attachment A


A Change of Control Event shall have occurred if there is a change of ownership,
a change of effective control, or a change in ownership of a substantial portion
of the assets of the Company (as “Company” is defined in the J. C. Penney
Company, Inc. 2005 Equity Compensation Plan).


1.  
Change of ownership occurs on the date that a person or persons acting as a
group acquires ownership of stock of the Company that together with stock held
by such person or group constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company.



2.  
Notwithstanding whether the Company has undergone a change of ownership, a
change of effective control occurs (a) when a person or persons acting as a
group acquires within a 12-month period 30 percent of the total voting power of
the stock of the Company or (b) a majority of the Board of Directors is replaced
within 12 months if not previously approved by a majority of the members.  A
change in effective control also may occur in any transaction in which either of
the two corporations involved in the transaction has a Change in Control Event,
i.e. multiple change in control events.



3.  
Change in ownership of a substantial portion of the Company’s assets occurs when
a person or persons acting as a group acquires assets that have a total gross
fair market value equal to or more than 40 percent of the total gross fair
market value of all assets of the Company immediately prior to the
acquisition.  A transfer of assets by the Company is not treated as a change in
the ownership of such assets if the assets are transferred to -
(i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(ii) An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;
(iii) A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or
(iv) An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in paragraph (iii).

 

Persons will not be considered to be acting as a group solely because they
purchase assets of the Company at the same time, or as a result of the same
public offering.  However persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of assets, or similar business transaction with the
Company.




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


3
